Exhibit 10.34





BRIDGEPOINT EDUCATION, INC.
STOCK OWNERSHIP GUIDELINES
(Effective January 1, 2012)
Objective
To create a linkage between stockholders and senior executives through a
required level of stock ownership.
Covered Employees
Chief Executive Officer, Executive Vice Presidents and Senior Vice Presidents.
Stock Ownership Guidelines
It is expected that within five years of becoming subject to these guidelines
that the covered employee shall achieve the appropriate stock ownership
guideline, as set forth below:
 
Ÿ


Chief Executive Officer - A number of shares equal to the quotient of (1) an
amount equal to six times base salary, divided by (2) the stock price at the
date of calculation
 
Ÿ
Executive Vice Presidents - A number of shares equal to the quotient of (1) an
amount equal to three times base salary, divided by (2) the stock price at the
date of calculation
 
Ÿ
Senior Vice Presidents - A number of shares equal to the quotient of (1) an
amount equal to two times base salary, divided by (2) the stock price at the
date of calculation
 
Initially, the date of calculation was November 30, 2011; thereafter, the date
of calculation will be the date of annual equity awards or the date of a
contemplated sale by a covered employee
Shares and Equivalents
Covered employees may satisfy their ownership guidelines with common stock in
these categories:


Shares owned directly or indirectly by the covered employee's spouse or minor
children, or a trust controlled by the covered employee;
Shares held in the company's tax-qualified defined contribution 401(k) plan;
Deferred compensation payable in shares;
Share equivalents (vested and unvested restricted stock units, deferred
compensation payable in stock); and
Shares subject to stock options (exercisable) held directly or indirectly by the
covered employee's spouse or minor children, or a trust controlled by the
covered employee.
Compliance Assurance
Covered employees may not sell shares unless they will satisfy the appropriate
ownership guidelines after the completion of the sale.







